Exhibit 10.16

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive US Participants)

Cover Sheet

This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
Red Hat, Inc., a Delaware corporation (the “Company”), on the date of grant set
forth below (the “Grant Date”) to the person named below (the “Participant”) of
a Restricted Stock Unit Award (the “Award”) covering the number of restricted
stock units (each, an “RSU”) listed below, each representing the right to
receive the value of one share of the Company’s common stock, $.0001 par value
per share, with a vesting start date (the “Vesting Start Date”) listed below,
such Award to be subject to the terms and conditions specified in the Red Hat,
Inc. 2004 Long-Term Incentive Plan, as amended (the “Plan”), and in the attached
Exhibit A and Appendix A, thereto.

Participant Name:

Grant Date:

Vesting Start Date:

Number of RSUs:

 

PARTICIPANT      RED HAT, INC.      1801 Varsity Drive      Raleigh, North
Carolina 27606

 

    

 

Name:      Name:      Title:

By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Equity Compensation Department and can also be accessed
electronically, (ii) acknowledges receipt of a copy of this Cover Sheet and
Exhibit A and Appendix A thereto (collectively, the “Agreement”) and accepts the
Award subject to all the terms and conditions of the Plan and the Agreement,
(iii) represents that the Participant has read and understands the terms and
conditions of the Plan, Plan prospectus and Agreement, and (iv) acknowledges
that there may be tax consequences due to the Award and that the Participant
should consult a tax advisor to determine his or her actual tax consequences.
The Participant must accept this Award electronically pursuant to the online
acceptance procedure established by the Company within thirty (30) days;
otherwise, the Company may, in its sole discretion, rescind the Award in its
entirety.



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive Participants)

Terms and Conditions

1. Grant of RSUs.

The RSUs, each representing the right to receive the value of one share of
common stock, $0.0001 par value, of the Company (“Common Stock”), as provided
herein, is granted pursuant to and is subject to and governed by the Plan, and,
unless otherwise defined in this Agreement, capitalized terms used herein shall
have the same meaning as in the Plan. The shares of Common Stock that are
issuable upon the vesting of the RSUs are referred to in this Agreement as
“Shares.” The RSUs shall be granted to the Participant without payment of
consideration (other than continuing services (as described in Section 2
below)).

2. Vesting.

(a) All of the RSUs shall be unvested on the Grant Date. For purposes of this
Agreement, RSUs that have not vested as of any particular time in accordance
with this Section 2 are referred to as “Unvested RSUs.”

(b) For so long as the Participant maintains continuous service to the Company
or one of its Affiliates as an Employee or Director (a “Business Relationship”)
throughout the period beginning on the Grant Date and ending on the vesting date
set forth below, the RSUs shall become vested according to the schedule set
forth below, subject to Sections 3 and 10 hereof:

 

Vesting Date      Number of RSUs That First      Vest on Such Date

[As determined by the Compensation Committee]

3. Cessation of Business Relationship. If the Participant’s Business
Relationship ceases for any reason, including death, all Unvested RSUs on the
date of such cessation will be forfeited. The Participant’s Business
Relationship shall be deemed to have ceased on the last day of active service to
the Company or an Affiliate and shall not be extended by any notice of
termination period. For purposes hereof, a Business Relationship shall not be
considered as having ceased during any bona fide leave of

 

2



--------------------------------------------------------------------------------

absence if such leave of absence has been approved in writing by the Company; in
the event of such leave of absence, vesting of the RSUs shall be suspended (and
the vesting dates shall be extended by a period equal to the period of the leave
of absence) except for any leave under which the Participant has a legal right
to return to employment or such other leave as determined by the Company or
unless contrary to applicable local law. The vesting of the RSUs shall not be
affected by any change in the type of Business Relationship the Participant has
with or among the Company and its Affiliates so long as the Participant
continuously maintains a Business Relationship.

4. Payment.

(a) Within 60 days following the vesting date of any RSUs pursuant to Sections 2
or 10 and upon the satisfaction of all other applicable conditions as to the
RSUs, but in no event later than the 15th day of the third month of the year
following the later of the calendar year or the Company’s taxable year, in each
case, in which the RSUs vest, the Company shall distribute to the Participant
the Shares represented by RSUs that vested on such vesting date, reduced by the
number of Shares (if any) that are withheld from the Award for the payment of
Tax-Related Items (as defined in Section 11 hereof); provided, however, that the
Shares may be distributed following the date contemplated in this Section 4(a)
to the extent permitted under Section 409A of the Code without the payment
becoming subject to, and being treated as “nonqualified deferred compensation”
within the meaning of, Section 409A of the Code (such as where the Company
reasonably anticipates that the payment will violate federal securities laws or
other applicable laws). Payment of any vested RSUs shall be made in whole Shares
only and any fractional Shares shall be rounded up.

(b) The Company shall not be obligated to issue Shares to the Participant upon
the vesting of any RSUs (or otherwise) unless the issuance and delivery of such
Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal, state or
foreign securities laws, any applicable Tax-Related Items and the requirements
of any stock exchange upon which Shares may be listed.

(c) Anything in the foregoing to the contrary notwithstanding, RSUs granted
under this Agreement may be suspended, delayed or otherwise deferred for any of
the reasons contemplated in Sections 3 and 4 only to the extent such suspension,
delay or deferral is permitted under U.S. Treas. Reg. §§1.409A-2(b)(7),
1.409A-1(b)(4)(ii) or successor provisions, or as otherwise permitted under
Section 409A of the Code.

5. Option of Company to Deliver Cash.

Notwithstanding any of the other provisions of this Agreement, at the time any
RSU vests, the Company may elect, in the sole discretion of the Committee, to
deliver to the Participant in lieu of the Shares represented by RSUs that vested
on such vesting date an equivalent amount of cash (determined by reference to
the closing price of the Shares on the principal exchange on which the Shares
trade on the applicable vesting date or if such date is not a trading date, on
the next preceding trading date). Such payments shall be made no later than the
deadline set forth in Section 4(a) hereof. If the Company elects to deliver cash
to the Participant, the Company is authorized to retain such amount as is
sufficient to satisfy the withholding of Tax-Related Items (as defined in
Section 11 hereof).

 

3



--------------------------------------------------------------------------------

6. Restrictions on Transfer.

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber or dispose of any RSUs, either voluntarily or by operation of
law. Any attempt to dispose of any RSUs in contravention of the above
restriction shall be null and void and without effect.

(b) The Company shall not be required (i) to transfer on its books any of the
RSUs which have been transferred in violation of any of the provisions set forth
herein or (ii) to treat as the owner of such RSUs any transferee to whom such
RSUs have been transferred in violation of any of the provisions contained
herein.

7. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of the RSUs imposes any obligation on the Company or
its Affiliates to have or continue a Business Relationship with the Participant.

8. No Rights as Stockholder. The RSUs represent an unfunded, unsecured promise
by the Company to deliver Shares or the value thereof upon vesting of the RSUs.
The Participant shall have no rights as a shareholder with respect to the Shares
underlying the RSUs. The Participant shall have no right to vote or receive
dividends with respect to any Shares underlying the RSUs or receive dividends
unless and until such Shares are distributed to the Participant or converted
into Restricted Stock as provided in Appendix A.

9. Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of RSUs in a number of contingencies such as stock splits and mergers.
Provisions in the Plan for such adjustments are hereby made applicable hereunder
and are incorporated herein by reference.

10. Change in Control. Provisions regarding a Change in Control are set forth in
Appendix A.

11. Withholding Taxes.

(a) Regardless of any action the Company and/or the Affiliate employing the
Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax or other tax-related items (“Tax-Related Items”), the
Participant hereby acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant with respect to the Participant’s Award of
RSUs, vesting of the RSUs, or the issuance of Shares (or payment of cash) in
settlement of vested RSUs is and remains the Participant’s responsibility and
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the award of the RSUs, the vesting of the RSUs, the
issuance of Shares (or payment of cash) in settlement of the RSUs, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and or Dividend Equivalents; and (ii) do not commit to structure the terms of
the Award or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items.

(b) Prior to the relevant tax withholding event, as applicable, the Participant
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all

 

4



--------------------------------------------------------------------------------

withholding obligations of the Company and/or the Employer with respect to
Tax-Related Items. In this regard, the Participant hereby authorizes the Company
and/or the Employer, in their sole discretion and without any notice to or
authorization by the Participant, to withhold from the Shares being distributed
under this Award upon vesting that number of whole Shares the fair market value
of which (determined by reference to the closing price of the Common Stock on
the principal exchange on which the Common Stock trades on the date the
withholding obligation arises, or if such date is not a trading date, on the
next preceding trading date) is equal to the aggregate withholding obligation as
determined by the Company and/or Employer with respect to such Award, provided
that the Company only withholds the number of Shares necessary to satisfy the
minimum withholding amount. If the Company satisfies the withholding obligation
for Tax-Related Items by withholding a number of Shares being distributed under
the Award as described above, the Participant hereby acknowledges that the
Participant is deemed to have been issued the full number of Shares subject to
the Award of RSUs, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Award, vesting and/or settlement of the RSUs. In the event the Tax-Related Items
withholding obligation would result in a fractional number of Shares to be
withheld by the Company, such number of Shares to be withheld shall be rounded
up to the next nearest number of whole Shares. If, due to rounding of Shares,
the value of the number of Shares retained by the Company pursuant to this
provision is more than the amount required to be withheld, then the Company may
pay such excess amount to the relevant tax authority as additional withholding
with respect to the Participant.

(c) Alternatively, or in addition, the Company may, (a) only to the extent and
in the manner permitted by all applicable securities laws, including making any
necessary securities registration or taking any other necessary actions, sell,
or instruct the broker whom it has selected for this purpose to sell, the Shares
to be issued upon the vesting or settlement, as applicable, of the Participant’s
RSUs to meet the withholding obligation for Tax-Related Items, and/or
(b) withhold all applicable Tax-Related Items legally payable by Participant
from Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer.

(d) Finally, the Participant hereby acknowledges that the Participant is
required to pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of the Participant’s Award of
RSUs, vesting of the RSUs, or the issuance of Shares (or payment of cash) in
settlement of vested RSUs that cannot be satisfied by the means previously
described. The Participant hereby acknowledges that the Company may refuse to
deliver the Shares in settlement of the vested RSUs to the Participant if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this Section 11. The Participant
shall have no further rights with respect to any Shares that are retained by the
Company pursuant to this provision, and under no circumstances will the Company
be required to issue any fractional Shares.

(e) The Participant has reviewed and understands the tax obligations as set
forth in this Agreement and understands that the Company is not providing any
tax advice and that the Participant should consult with Participant’s own tax
advisors on the U.S. federal, state, foreign and local tax and non-U.S. tax
consequences of this investment and the transactions contemplated by this
Agreement.

 

5



--------------------------------------------------------------------------------

12. Nature of Grant. In accepting the RSUs, Participant acknowledges that:
(a) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs even if RSUs have been granted repeatedly in the past; (b) all decisions
with respect to future awards of RSUs, if any, will be at the sole discretion of
the Company; (c) the future value of the underlying Shares is unknown and cannot
be predicted with certainty; (d) in consideration of the award of RSUs, no claim
or entitlement to compensation or damages shall arise from termination of the
RSUs or any diminution in value of the RSUs or Shares received when the RSUs
vest resulting from the Participant’s termination of employment by the Company
or any Affiliate (for any reason whatsoever and whether or not in breach of
local employment laws), and Participant irrevocably releases the Company and/or
the Affiliate from any such claim that may arise; (e) in the event of
involuntary termination of Participant’s employment (whether or not in breach of
local employment laws), Participant’s right to receive RSUs and vest under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law or contract, and the Company shall have the exclusive discretion
to determine when Participant is no longer actively employed for purposes of the
RSUs; (f) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding Participant’s participation
in the Plan, or Participant’s acquisition or sale of the underlying Shares; and
(g) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding Participant’s participation in the Plan
before taking any action related to the Plan.

13. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate
Secretary.

(b) Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitutes the entire agreement between the parties relative to
the subject matter hereof, and supersedes all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Committee as it shall deem advisable,
subject to any requirement for shareholder approval imposed by applicable law or
other applicable rules, including, without limitation, the rules of the stock
exchange on which the Shares are listed. If the Committee determines that the
Award terms could result in adverse tax consequences to the Participant, the
Committee may amend this Agreement without the consent of the Participant in
order to minimize or eliminate such tax treatment.

(c) Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

6



--------------------------------------------------------------------------------

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

(f) Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Agreement, the Participant
is deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan, including as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Award.

(g) Section 409A. This Agreement, the RSUs and payments made pursuant to this
Agreement are intended to comply with or qualify for an exemption from the
requirements of Section 409A of the Code (“Section 409A”) and shall be construed
consistently therewith and shall be interpreted in a manner consistent with that
intention. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A. Notwithstanding any other provision of this Agreement, the Company
reserves the right, to the extent the Company deems necessary or advisable, in
its sole discretion, to unilaterally amend the Plan and/or this Agreement to
ensure that all RSUs are awarded in a manner that qualifies for exemption from
or complies with Section 409A, provided, however, that the Company makes no
undertaking to preclude Section 409A from applying to this RSU award. Any
payments described in this Section 13(g) that are due within the “short term
deferral period” as defined in Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. If and to the extent any
portion of any payment, compensation or other benefit provided to the
Participant in connection with his employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Participant is a specified employee as defined in
Section 409A(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant hereby agrees that
he is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
separation from service (as determined under Section 409A (the “New Payment
Date”)), except as Section 409A may then permit. The aggregate of any payments
that otherwise would have been paid to the Participant during the period between
the date of separation from service and the New Payment Date shall be paid to
the Participant in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule. Notwithstanding the foregoing,
the Company, its Affiliates, Directors, Officers and Agents shall have no
liability to a Participant, or any other party, if the Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant,
or for any action taken by the Committee.

(h) Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the state of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina and agree that such litigation shall be conducted only in the courts of
Wake County, North Carolina, or the federal courts for the United States for the
Tenth District of North Carolina, and no other courts, where this Award is made
and/or to be performed.

 

7



--------------------------------------------------------------------------------

(i) Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Participant, the Company and all other interested
persons.

 

8



--------------------------------------------------------------------------------

APPENDIX A

Restricted Stock Unit Agreement

(Non-Executive Participants)

(a) Notwithstanding anything contained herein to the contrary, if (i) this
Agreement is continued, assumed, converted or substituted for immediately
following a Change in Control and (ii) within one year after a Change in Control
the Participant’s Business Relationship is terminated by the Company or its
successor without Good Cause (as defined below), all of the RSUs shall be
treated as vested and Shares or the value thereof upon vesting shall be
delivered in accordance with Sections 4 and 5 hereof. Furthermore and
notwithstanding anything contained herein to the contrary, if this Agreement is
not continued, assumed, converted or substituted for immediately following the
Change in Control, the Participant shall receive a lump sum cash payment within
30 days after the Change in Control in an amount equal to the amount that would
have been delivered in accordance with Section 5 hereof had the RSUs fully
vested upon the Change in Control.

(b) For purposes of paragraph (a) hereof, this Agreement shall be considered to
be continued, assumed, converted or substituted for:

 

  i. if there is no change in the number of outstanding shares of Common Stock
of the Company and the Change in Control does not result from the consummation
of a merger, consolidation, statutory share exchange, reorganization or similar
form of corporate transaction, and there are no changes to the terms and
conditions of this Agreement that materially and adversely affect this
Agreement; or

 

  ii. if there is a change in the number of such outstanding shares of Common
Stock of the Company and/or the Change in Control does result from the
consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction:

 

  A. the RSUs and Shares deliverable pursuant to the RSUs are adjusted (x) if
the shares of Common Stock of the Company are exchanged solely for the common
stock of the Parent Corporation or, if there is no Parent Corporation, the
Surviving Corporation (as such terms are defined in subparagraph C of the
definition of “Change in Control” of this Appendix A) in a manner which is not
materially less favorable than the adjustments made in such transaction to the
other outstanding shares of Common Stock of the Company, or (y) otherwise, based
on the ratio on the day immediately prior to the date of the Change in Control
of the fair market value of one share of common stock of the Parent Corporation
or, if there is no Parent Corporation, the Surviving Corporation, to the Fair
Market Value of one share of Common Stock of the Company;



--------------------------------------------------------------------------------

  B. if applicable, the RSUs are converted into an award pursuant to which the
common stock of the Parent Corporation or, if there is no Parent Corporation,
the Surviving Corporation (as such terms are defined in subparagraph C of the
definition of “Change in Control” of this Appendix A) are deliverable; and

 

  C. there are no other changes to the terms and conditions of this grant that
materially and adversely affect this grant.

(c) For purposes of this Agreement, the following terms shall have the assigned
meanings:

 

  i. “Change in Control” means the occurrence of any one of the following
events:

 

  A. individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

  B. any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (C) below, or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 35% or more of Company Voting Securities
by such person;

 

10



--------------------------------------------------------------------------------

  C. the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

  D. the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

 

  E. the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

11



--------------------------------------------------------------------------------

  ii. “Good Cause” means conduct involving one or more of the following

 

  A. the conviction of Participant, or plea of nolo contendere by the
Participant to, a felony;

 

  B. the willful misconduct by Participant resulting in material harm to the
Company;

 

  C. fraud, embezzlement, theft or dishonesty by Participant against the Company
or any Subsidiary or repeated and continued failure to perform Participant’s
duties with the Company after written notice of such failure to perform
resulting in any case in material harm to the Company; or;

 

  D. the Participant’s material breach of any term of confidentiality and/or
non-competition agreements.

 

12